UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL

Case No. CV 21-4703-CBM-(Ex) Date June 23, 2021

 

 

Title Tee Turtle, LLC. v. Anhui Leadershow Household Industrial Co., LTD. et al.

 

Present: The Honorable CONSUELO B. MARSHALL, UNITED STATES DISTRICT JUDGE

YOLANDA SKIPPER NOT REPORTED
Deputy Clerk Court Reporter
Attorneys Present for Plaintiff: Attorneys Present for Defendants:
NONE PRESENT NONE PRESENT
preceeding: IN CHAMBERS- ORDER RE: ORDER TO SHOW CAUSE WHY A

PRELIMINARY INJUNCTION SHOULD NOT ISSUE

On June 17, 2021, the Court issued a Temporary Restraining Order (“TRO”) and Order to Show
Cause Why a Preliminary Injunction Should Not Issue (“OSC”). (Dkt. No. 19.) The Court ordered
Defendants to file an opposition re the OSC no later than June 21, 2021 at 12:00 p.m., and Plaintiff to

file reply papers no later than 12:00 p.m. on June 24, 2021. (d.)

No opposition has been filed by Defendants. Accordingly, no reply papers from Plaintiff are
necessary.

IT IS SO ORDERED.

 

00
CV-90 (12/02) CIVIL MINUTES - GENERAL Initials of Deputy Clerk YS
